Title: John Adams to Abigail Adams, 26 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 26. 1795
          
          The Senate is to meet at Ten, this morning and I hope will finish: but it is still uncertain. I shall Sett out this Afternoon, provided the senate rises— But I shall not be able to reach New York by tomorrow night— if I am not restrained from riding on sunday I may arrive on that day: But on Sunday or Monday I think, barring accidents, you may expect me. I have been detained so long, the hot weather advances So rapidly and our Attention at home is so much wanted that We must take Leave the next morning after my Arrival in N. Y.
          I shall say nothing of Public affairs because the least Said is soonest amended
          
            J. A
          
        